Goss, J.
Plaintiff brought this suit for divorce in July, 1913. The defendant answers and by cross complaint asks that she be granted a decree of divorce with alimony and suit money. In May, 1914, after trial, judgment was entered on the merits, dismissing both the-plaintiff’s complaint and defendant’s cross bill, and assessing no costs.
Briefly the facts are that after some six months of courtship the-parties were married January 3, 1912. Trouble began in April following, resulting in separation in June. In August, 1912, plaintiff began a first action for divorce. Before trial a reconciliation was effected and on December 24, 1912, the parties resumed married relations. Harmony prevailed for a couple of months before domestic difficulty then began. About the last of May, 1913, they finally separated. This action followed two months later. A boy, Oscar Gray, Jr., was. born of the marriage, January 30, 1914. Plaintiff was fifty-six and defendant twenty-eight years of age at marriage. Plaintiff had never-been married. Defendant married at twenty but had obtained a. divorce from her first husband in November preceding her marriage to plaintiff in January, 1913. Her daughter, Frances Comfort, six years of age at the time of defendant’s marriage to plaintiff, lived. Avith plaintiff and defendant. Plaintiff’s aged parents and his unmarried sister lived near the residence of the parties in Casselton. Defendant’s mother and family resided a short distance in the country during the times in controversy.
It is unnecessary to recite much evidence. Defendant claims cruel and inhuman treatment, and alleges that plaintiff required her to use drugs to prevent pregnancy; that this caused her great and grievous mental suffering, distress and pain of mind, and constituted in fact and in law sufficient grounds for divorce. It is admitted that suppositories to prevent conception to the number of four or six dozen, according to the claim of the contending parties, Avere used while they were liAdng together, — a period of a year. Each accuses the other of being the procuring cause in obtaining them. Both admit their use. Expert testimony offered by defendant as to whether injuries would result from their, use to the degree claimed is conflicting. One physician *623leaves the matter problematical or very doubtful as to whether injuries could have resulted to defendant from the amount used. Defendant’s other expert witness is certain that any use of them whatever must have resulted in her physical injury to some extent. Aside from this there is no proof worth consideration of injurious results. The complaint does not allege as a ground for divorce that physical injury resulted from such cause, or at all, but bases cruelty solely upon distress of mind inflicted. It is apparent that the use of drugs was casual, and not habitual, nor to the extent claimed by defendant. It was without result in any event as the birth of the child two years after the marriage established.
The questions in issue are of fact in the first instance with credibility the determining factor. Flat contradictions of the principal witnesses are many. Corroborating circumstances seem to be with plaintiff rather than with defendant’s version of the domestic difficulties, but reading between the lines neither is without fault, and it is difficult to say that one was more to blame than the other. Near relatives intermeddled with the probabilities being that the husband’s mother and sister aided materially making the wife’s position more or less uncomfortable from the start. Her testimony descriptive of her early treatment by them seems to bear all the earmarks of truth. As to the mother of defendant, she seems to have been a peace-maker rather than a disturbing element. From the printed record the reader would conclude that left by themselves the parties would live together with a reasonable degree of domestic tranquility. Probably the plaintiff failed to make allowance for his wife’s peculiarities, petulancy, and comparative youth, when his age is considered. Defendant, perhaps, could not be expected to at all times be wholly responsible for her conduct, nor to be as reasonable, agreeable, and pleasant as her husband would desire. Plaintiff was somewhat austere and cold with her. Disparity of age entered in, and with it differences of habit, temperament, and tendencies. The use of the drugs above referred to, it would seem, was by mutual consent, and the husband cannot be held guilty of abuse of the wife solely upon that score. As to their acts, many in number and concerning which there is much testimony, there was but little that was much more than trivial; nothing but what could and should have been overlooked in the other. Her serious offense consisted in *624speaking as she did to some of the witnesses who have testified concerning it of her husband and his sister. Her statements and her explanation as to what she said are at variance with what the fact would be found to be if that were more important. Doubtless, however, she was actually looked upon as an interloper instead of as a member of the family from the viewpoint of the husband’s immediate relatives. Such may afford some excuse, although it does not justify her statements. But had her husband dealt more open-handed with her in matters of finance it would have been better. Frugality may be so extreme as to be unwise when practised by the husband toward his wife. Everything considered, it cannot be said that the learned trial court, who saw the witnesses face to face and heard them testify, was in error. He was in a position to determine the amount of credence to which each witness was entitled on the many disputed questions of fact. This court is not. It is impossible to pass as accurate judgment on such matters from the cold record as was afforded the trial judge. His conclusions are adopted on the facts. Nor can it be said as a matter' of law that either of the parties is entitled to a divorce.
However, without setting a precedent in such cases, defendant’s costs on appeal, if any remain unpaid, will be paid by plaintiff. And for preparing defendant’s brief and arguing her cause in this court and as a balance in full of attorneys’ fees to her attorney of record, a further allowance of $150 over any unpaid costs will be made. In case of default for thirty days after filing of remittitur herein in the payment of such fees and costs allowed, defendant or her attorney may procure a judgment to be entered in the lower court on remittitur herefrom, and have execution therefor. To this extent the judgment entered is modified.
It is so ordered.